Por cuanto, en un procedimiento de disbarment radicado por el fiscal de este tribunal, por delegación del Attorney General de Puerto Rico, se imputó al querellado Alfonso Rey González la comisión de varios actos delictivos en relación con el ejercicio de la profesión de abogado-notario, consistentes no solamente en dejar de adherir las correspondientes estampillas de rentas internas a algunas escri-turas matrices que se relacionan en la querella, sino que con la intención de defraudar al Tesoro Insular desprendió estampillas de rentas internas ya adheridas y canceladas a las matrices de proto-colos anteriores, adhiriéndolas nuevamente a escrituras autorizadas con posterioridad por dicho notario;
Por cuanto, el querellado Alfonso Rey González además de radicar moción confesándose culpable de las violaciones de ley impu-tádasle compareció a la vista y reiteró su confesión de culpabilidad, si bien solicitando clemencia del tribunal por varias razones, nin-guna de las cuales establece una excepción a la jurisprudencia sen-tada en los casos In re Figueroa Maestre, 20 D.P.R. 425 y 466, In re Angel Torregrosa, 25 D.P.R. 637, y otros resueltos posteriormente;
Por tanto, vistas la ley, la jurisprudencia y la admisión de cul-pabilidad del querellado Alfonso Rey González, la corte se siente obligada a declarar con lugar la petición a cuyo fin ordena que el querellado Alfonso Rey González cese inmediatamente y quede sepa-rado del ejercicio de la profesión de abogado-notario, que su nombre *937como tal abogado-i)otario sea borrado de los registros correspondien-tes obrantes en la Secretaría de este tribunal y que esta resolución sea notificada a los tribunales insulares así como al Tesorero y al Secretario Ejecutivo de Puerto Rico.